PER CURIAM.
We have carefully examined each and every contention raised by petitioner in his application for the writ of habeas corpus and find them, without exception, wholly without support or foundation in the record and totally lacking in merit. It follows that the judgment of the district court discharging the writ and remanding petitioner into the custody of appellee should be, and the same is hereby affirmed.1

 Riddle v. Dyche, 262 U.S. 333, 336, 43 S.Ct. 555, 67 L.Ed. 1009; Telfian v. Sanford, 5 Cir., 161 F.2d 556; Reaves v. Ainsworth, 219 U.S. 296, 31 S.Ct. 230, 55 L.Ed. 225; Altmayer v. Sanford, 5 Cir., 148 F.2d 161; Strong v. Huff, 80 U.S.App.D.C. 89, 148 F.2d 692.